PER CURIAM.
This attorney discipline proceeding is before us on a complaint of The Florida Bar against Richard W. Grant, Grant’s conditional guilty plea for consent judgment, and the report of a referee. We have jurisdiction. Art. V, § 15, Fla. Const. We accept Grant’s guilty plea and approve the referee's report.
The conditional guilty plea stated that Grant, as city attorney for Marianna, Florida, undertook the representation and defense of Marianna in a federal civil rights action. Grant failed to answer several discovery requests made by the plaintiffs and did not respond to court orders or attend court hearings on discovery. His neglect caused the federal trial court to impose sanctions against the city, including a finding of full liability on all pending claims and payment of $2,675.50 for the plaintiffs’ attorneys’ fees. Grant admitted that he violated disciplinary rule 6-101(A)(3) of the Code of Professional Responsibility by neglecting a legal matter entrusted to him. He agreed to a public reprimand by this Court, restitution in the amount of $2,675.50 to the City of Marianna, and the costs of these proceedings. The referee recommended that we accept the conditional plea of guilty, including the suggested discipline. We have reviewed the facts of the case and approve the referee’s report.
Accordingly, we hereby reprimand Richard W. Grant for violation of disciplinary rule 6-101(A)(3). The publication of this order in Southern Reporter shall constitute his public reprimand. Grant shall also make restitution in the amount of $2,675.50 to Marianna, Florida. Costs in the amount of $508.05 are hereby entered against Grant, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.